                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 BRENT W. WELLS,

                Plaintiff,
         v.

 8 FIGURE DREAM LIFESTYLE, LLC;                                            No. 3:19-cv-00786-SB
 MILLIONAIRE MIND ENTERPRISES,
 LLC; SUPER AFFILIATES, LLC; BRIAN                                       OPINION AND ORDER
 KAPLAN; JERROLD MAURER; and
 ALEX DOWLATSHAHI,

                Defendants.




MOSMAN,J.,

       On October 23, 2019, Magistrate Judge Stacie F. Becke1man issued her Findings and

Recommendation ("F&R") [ECF 30], recommending that I grant Defendant Alex Dowlatshahi's

Motion to Set Aside Entry of Default [ECF 26] and instruct the Clerk of Court to vacate the

Clerk's Entry of Default [ECF 15] as to Mr. Dowlatshahi. No objections to the F&R were filed.

                                      LEGAL STANDARD

       The magistrate judge makes only recommendations to the court, to which any. party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or


1 - OPINION AND ORDER
recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scmtiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review of the F&R, I agree with Judge Beckerman that Mr. Dowlatshahi has shown

good cause to vacate the entry of default against him. Therefore, I ADOPT the F&R [30] as my

own opinion. I GRANT Defendant Alex Dowlatshahi's Motion to Set Aside Entry of Default

[26] and I ORDER the Clerk of Court to vacate the Clerk's Entry of Default [15] as to Mr.

Dowlatshahi only.

       IT IS SO ORDERED.

       DATED this              of December, 2019.




                                                             MICHAEL W. MO MAN
                                                             Chief United States District Judge




2 - OPINION AND ORDER
